Citation Nr: 1047147	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 until October 
1983.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

This matter was previously before the Board in October 2008.  The 
Veteran appealed the Board's October 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in May 
2010 issued a memorandum decision setting aside the Board's 
October 2008 decision and remanding the case for compliance with 
the terms of the Court decision.

The Veteran testified at a Board hearing held via videoconference 
at the local VA office in March 2008.  

The Board notes that evidence was filed at the RO that was not 
accompanied by a waiver of RO consideration and the RO did not 
issue a Supplemental Statement of the Case (SSOC).  However, 
since the additional evidence was essentially duplicative of 
evidence previously considered by the RO, namely indicated that 
the Veteran was receiving treatment for depression, it need not 
be considered by the RO prior to this appellate review.   

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A May 2002 rating decision denied service connection for 
depression; the Veteran failed to appeal the claim and the 
decision became final.  

2.  The evidence associated with the claims file since the May 
2002 final denial is redundant or cumulative of evidence 
previously submitted and does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
depression.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the May 2002 rating decision is not 
new and material; the claim of entitlement to service connection 
for depression is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
January 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2006 that fully addressed all of 
the notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter informed him that his 
service connection claim must be supported by evidence indicating 
a current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence of a 
nexus between the current disability and the in-service injury or 
disease.   He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate evidence, 
though VA would help him obtain records from any non-federal 
sources.
 
With respect to the Dingess requirements, in (month/year), the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating / disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue / all issues on appeal.  

Although the notice provided addressing the rating criteria and 
effective date provisions were not provided until March 2006.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

There is also no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, if 
shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent medical evidence to suggest that the disorder is 
related to service.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d). 

Furthermore, in the absence of new and material evidence 
submitted by the claimant, the duty to assist is not triggered.  
See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 
546 (1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the duty 
to assist does not attach). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service 
connection for depression.  A review of the record indicates that 
the Veteran was previously denied service connection in a May 
2002 rating decision.  The Veteran failed to file a Notice of 
Disagreement and the rating decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The RO does not appear to have reopened the Veteran's claim; 
however, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the May 2002 rating 
decision consisted of service treatment records, which did not 
indicate that the Veteran was ever treated for or diagnosed with 
depression.  The record also included a September 2000 letter 
from the Veteran's private doctor, G.D.Y., D.O., indicating a 
diagnosis of agitated depression and reporting that the Veteran 
was unable to work due to his physical condition.  G.D.Y. did not 
provide an etiological opinion regarding depression.  VA 
outpatient treatment records were also associated with the claims 
file, but generally did not indicate any complaints of or 
treatment for a mental disorder.

The May 2002 rating decision found the Veteran's service 
treatment records to be silent as to depression and that his 
post-discharge medical records indicated a diagnosis of 
depression, but failed to relate it to his service.  The RO found 
there to be no evidence demonstrating that depression was 
incurred in or caused by service.  

Subsequent to the May 2002 rating decision, the Veteran submitted 
private medical records, from Dr. G.D.Y., which generally 
reported a diagnosis of depression and general medical treatment, 
but did not provide any evidence as to the etiology of the 
Veteran's depression.  VA outpatient treatment records were also 
associated with the claims file that indicated that the Veteran 
received treatment for depression, as indicated in a June 2004 
record.  September 2005 VA outpatient treatment records also 
indicated diagnoses of depression as did other VA outpatient 
treatment records and private medical records not specifically 
listed.  However, none of these medical records provided a 
medical nexus opinion relating the etiology of the Veteran's 
depression to service.  In his attempt to reopen the claim, the 
Veteran has also filed additional personal statements, claiming 
that he developed depression during service.  

Although the evidence submitted since the May 2002 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing the 
Veteran's depression to his active service, which was essentially 
the basis of his previous denial.  The newly submitted medical 
evidence only demonstrates what was previously known, that the 
Veteran has been diagnosed with and received treatment for 
depression.  Additionally, the new lay evidence associated with 
the claim attesting to the Veteran's current depression and its 
development in service is redundant of the Veteran's earlier 
statements of having developed depression during service, but do 
not provide competent medical evidence supportive of his claim.  
Also newly associated with the claims file was the Veteran's 
personnel file.  Under 38 C.F.R. § 3.156(c), relevant, official 
service department records previously not associated with the 
claims file the prior determination will be reconsidered.  
Although the service department records are newly associated with 
the claims file, they are not relevant to the Veteran's claim for 
depression, as they do not provide any information indicating 
that the Veteran had depression in service or relating to the 
etiology of the Veteran's depression.  As the records are not 
relevant, they do not meet the requirements of 38 C.F.R. 
§ 3.156(c).  

The evidence received since the May 2002 rating decision does not 
contain credible medical evidence indicating that the Veteran has 
depression related to service, which is the only question 
necessary to reopen the claim, as the Veteran had a previous 
diagnosis of depression prior to the May 2002 rating decision.  
Therefore, the additional evidence received is not "material" 
since it does not relate to an unestablished fact necessary to 
substantiate the claim, specifically that the Veteran's claimed 
depression developed in or is related to service, and does not 
raise a reasonable possibility of substantiating the claim.  

The Board notes that a recent Court of Appeals for Veterans 
Claims (CAVC) decision, Shade v. Shinseki, No. 08-3548, 2010 WL 
4300776, at *9-10 (Vet. App. Nov. 2, 2010), held that in light of 
the enactment of the VCAA, VA could not be presumed to have 
created a higher standard for reopening that for a de novo claim, 
i.e., VA could not have intended that after a claimant presented 
new and material evidence that VA could deny reopening before 
affording the Veteran an adequate VA examination.  In the present 
case, the Veteran continues to only have a diagnosis of 
depression, but has not submitted any medical evidence to 
indicate that it is due to or related to service.  An examination 
would not be warranted without some indication that his 
depression developed in service.  Accordingly, the Board finds 
that the claim for service connection may not be reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for depression is denied.


REMAND

The Veteran essentially contends that he developed PTSD after an 
assault and rape by other servicemen, in the winter of 1981, as 
indicated in his May 2006 stressor statement.  During his March 
2008 hearing testimony he reported that he did not file an 
official report in regards to that incident.  The Board notes 
that the May 2010 Court memorandum decision indicated that a 
remand was necessary to provide an appropriate medical 
examination in regards to the PTSD claim.  

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.304(f)(3) places a heightened burden of notification on VA in 
claims for service connection for PTSD based on in-service 
personal assault.  The Court stated that first, the RO must 
inform the claimant that he may submit alternative forms of 
evidence, that is, evidence other than service records, to 
corroborate his account of an in-service assault, and suggest 
potential sources for such evidence.  The Court further stated 
that a claimant should also be notified that, alternatively, 
evidence of behavioral changes following the alleged in-service 
assault may constitute "credible supporting evidence of the 
stressor" under § 3.304(f)(3).  Second, VA must assist the 
claimant in the submission of alternative sources of evidence, by 
providing additional time for the claimant to submit such 
evidence after receipt of the personal-assault letter and, where 
appropriate, by obtaining evidence on the claimant's behalf.  Id. 
at 335-336.  Although the RO provided specific PTSD notice in 
January 2006, it did not provide the full notification outlined 
by the Court.  This notification must be accomplished on remand.

With respect to personal assaults, 38 C.F.R. § 3.304(f) notes 
that for a PTSD claim  based on in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The Board notes that the regulation for PTSD has been updated, 
effective July 12, 2010, relaxing stressor verification 
requirements for stressors related to a veteran's fear of hostile 
military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 
(Jul 13, 2010).  As the Veteran's claim is in regards to a sexual 
assault, the new stressor verification changes are not implicated 
in the present claim.

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).  The record does not indicate that the claimant 
has received a full VA psychiatric examination that included 
consideration of all available records to address the onset and 
etiology of his claimed psychiatric disorder, specifically PTSD, 
as well as whether the disorder is related to or had its onset in 
service. 

The Board also notes that the last VA medical records associated 
with the claims file were from May 2006.  The RO/AMC should 
obtain and associate with the claims file all outstanding VA 
medical records relating to the Veteran's claim since May 2006.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall send the Veteran a 
letter informing him that he may submit 
alternative forms of evidence, that is, 
evidence other than service records, to 
corroborate his account of an in-service 
assault, and suggest potential sources for 
such evidence.  The letter shall also 
notify him that, alternatively, evidence 
of behavioral changes following the 
alleged in-service assault may constitute 
"credible supporting evidence of the 
stressor" under § 3.304(f)(3).

2.  The RO/AMC shall arrange for the 
Veteran to receive a VA examination to 
determine the nature, extent, onset, and 
etiology of his currently manifested 
psychiatric disorders, to include PTSD.  
All indicated tests and studies shall be 
performed.  The claims folder and a copy 
of this entire remand must be sent to the 
examiner for review.  

The examiner should summarize the medical 
history, including service treatment 
records and the onset and course of any 
psychiatric disorder; describe any current 
psychiatric symptoms and manifestations; 
and provide diagnoses for any and all 
psychiatric pathology identified.  The 
examiner shall also consider the September 
14, 2005 VA medical records, one time-
stamped at 09:46 and the other at 11:39.

If PTSD is diagnosed, under DSM IV 
criteria, the examiner shall specify which 
stressor or stressors was or were used as 
a basis for the diagnosis, whether the 
stressor is sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between current symptomatology and 
the averred in-service stressor found to 
be sufficient to produce the diagnosis of 
PTSD.  The examiner shall opine whether it 
is at least as likely as not that any 
current psychiatric disorder, including 
PTSD, had its onset during either period 
of the Veteran's active service or within 
the one-year period following discharge, 
or is the result of active service or any 
incident thereof, including aggravation of 
any pre-existing psychiatric conditions.

The rationale for all opinions expressed 
shall be provided in a legible report.

3.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran shall 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


